DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manochio et al. (US 2015/0353204; hereinafter Manochio) in view of Zaneboni et al. (US 2014/0175222; hereinafter Zaneboni). 
Regarding claim 1:

Manochio discloses a vehicle cockpit electronic image display system (see Figs. 1 and 2), the display system having a non-planar three-dimensional display surface defined by an electronic display screen (see Fig. 4 and paragraph 39; or Fig. 7 and paragraph 43) or multiple contiguous electronic display screens in contact via adjacent edges (see Fig. 5 and paragraph 40), the display surface having at least one curved display area in a form of a developable surface (see Fig. 4, 5 or 7; each of the display panel includes a curved display area that can be used to develop into a continuous display in varies different forms/shapes).
Manochio does not disclose wherein each display screen defines, in whole or in part, a curved display area having a shape of a developable surface that is in the form of a portion of a conical surface. 
In the same field of endeavor, Zaneboni discloses a vehicle cockpit electronic image display system, wherein each display screen defines, in whole or in part, a curved display area having a plurality of a developable surface that is in the form of a portion of a conical surface (see Fig. 1 and paragraph [0027]; the instrument panel of Zaneboni comprises a plurality of separate display surfaces; each of the separate display surfaces would inherently be in the form of a portion of a conical surface in order to form the display shape as shown in Fig. 1). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the vehicle cockpit electronic image display system of Manochio such that each display screen defines, in whole or in part, a curved display area having a shape of a developable surface that is in the form of a portion of a conical surface as taught by Zaneboni. One of ordinary skill in the art would have been motivated to do this because the arc of a circle around the pilot improves the view the pilot has of the different information delivered to the instrument panel, and thereby improves safety (see Zaneboni, paragraph [0020]).
Regarding claim 2:
Manochio and Zaneboni disclose all the features in claim 1.  Manochio further discloses the vehicle cockpit electronic image display system, wherein each curved display area of the display surface is a curved display area in the form of a developable surface (see Fig. 5; displays 82-88 each has a curved display area in a form of a developable surface).
Regarding claim 3:
Manochio and Zaneboni disclose all the features in claim 1.  Manochio further discloses the vehicle cockpit electronic image display system, wherein at least one curved display area in the form of a developable surface is defined by a single display screen (see Fig. 4 or 7) or at least one curved display area in the form of a developable surface is defined by a plurality of contiguous display screens (see Fig. 5).
Regarding claim 4:
Manochio and Zaneboni disclose all the features in claim 1.  Manochio further discloses the vehicle cockpit electronic image display system, wherein the display surface consists of a plurality of curved display areas each having the form of a developable surface (see Fig. 5).
Regarding claim 5: 
Manochio and Zaneboni disclose all the features in claim 1.  Zaneboni further discloses the vehicle cockpit electronic image display system, wherein at least one, or each, curved display area in the form of a developable surface is in the form of a portion of a conical surface (see Fig. 1 and paragraph [0027]). 
The motivation to combine Manochio and Zaneboni is provided above in claim 1. 
Regarding claim 7: 
Manochio and Zaneboni disclose all the features in claim 1.  Zaneboni further discloses the vehicle cockpit electronic image display system, wherein at least one display screen has a shape of portion of a conical surface of revolution delimited between two parallel planes perpendicular to an axis of revolution of the conical surface of revolution, and two distinct axial planes including the axis of revolution and having a non-zero angle between them (see Figs. 1-2; the arc of a circle display 4 is in a shape of portion of a cone). 
The motivation to combine Manochio and Zaneboni is provided above in claim 1.
Regarding claim 8: 
Manochio and Zaneboni disclose all the features in claim 1.  Zaneboni further discloses the vehicle cockpit electronic image display system wherein the display surface comprises one or more display screens each having a shape of a portion of a frustoconical surface of revolution, delimited between two parallel planes perpendicular to an axis of revolution of the frustoconical surface of revolution, and two distinct axial planes including the axis of revolution and having with making a non-zero angle between them (see Figs. 1-2; the arc of a circle display 4 is in a shape of portion of a cone). 
The motivation to combine Manochio and Zaneboni is provided above in claim 1.
Regarding claim 9:
Manochio and Zaneboni disclose all the features in claim 1.  Manochio further discloses the vehicle cockpit electronic image display system, wherein at least one curved display area is concave or at least one curved display area is convex (see Fig. 5 and paragraph 19).
Regarding claim 11:
Manochio and Zaneboni disclose all the features in claim 1.  Manochio further discloses the vehicle cockpit electronic image display system, wherein the vehicle is an aircraft (see Figs. 1-2 and paragraph 1).
Regarding claims 12 and 13:
Claims 12 and 13 recites similar limitations as claim 7. Hence, claims 12 and 13 are rejected under Manochio in view of Zaneboni as discussed in claim 7 above.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manochio in view of Zaneboni as applied in claim 1, and further in view of Yoon et al. (US 2020/0357311; hereinafter Yoon).
Regarding claim 10:
Manochio and Zaneboni disclose all the features in claim 1. However, Manochio and Zaneboni do not disclose the vehicle cockpit electronic image display system, wherein the display surface comprises three contiguous curved display areas including a convex curved display area located between two curved concave display areas.
In the same field of endeavor, Yoon discloses an electronic image display system, wherein the display surface comprises three contiguous curved display areas including a convex curved display area located between two curved concave display areas (see paragraph 53; when a concave shaped display module and a convex shaped display module alternately connected in a continuous manner in the left and right directions, at least one convex display area is located between two concave display areas).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the vehicle cockpit electronic image display system of Manochio and Zaneboni such that the display surface comprises three contiguous curved display areas including a convex curved display area located between two curved concave display areas as taught by Yoon. One of ordinary skill in the art would have been motivated to do this because an angle between a plurality of display modules can be variously varied according to an installation environment of the display apparatus (see Yoon, paragraph [0029]). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaneboni in view of Kim et al. (US 2015/0286457; hereinafter Kim).
Regarding claim 16: 
Zaneboni discloses a vehicle cockpit electronic image display system (see Figs. 1-3), the display system comprising:
a non-planar three-dimensional display surface defined by multiple contiguous electronic display screens (see Figs. 1-3 and paragraph 27),
wherein the display screens include a concave frustoconical display screen (see Figs. 1- 3).
Kim discloses an electronic image display system, wherein the display screens includes a concave display screen and a convex display screen that are contiguous along adjacent rectilinear edges thereof (see Fig. 17 and paragraph [0107).
 Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Zaneboni and Kim to yield a display screens include a concave frustoconical display screen and a convex frustoconical display screen that continuous along adjacent rectilinear edges thereof.  One of ordinary skill in the art would have been motivated to do this because (1) Zaneboni states that as an variant, the display panel can be bowed or curved and without following an arc of a circle (see Zaneboni, paragraph [0048]), and (2) Kim shows that having the displays connected in various way allows for multiple viewers/users to view of the displays (see Kim, Fig. 14; viewers/users can easily view or access multiple display panel simultaneously).  As such, the combination would have yielded a predictable result of proving a display system that is capable of displaying various information to user/users in different environments.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection.  See details above. 
In addition, Applicants argument, with respect to claim 16, is not persuasive.  Specifically, Applicant argues “Zaneboni fails to disclose or suggest at least a portion of a conical surface”.  However, Examiner respectfully disagrees.  It is clear from the figures shown in Figs. 1 and 2 of Zaneboni that instrument panel 4 includes a portion of a conical surface.  Zaneboni does disclose another embodiment that includes display surface that has two curvatures; however, it is clear from the embodiment shown in Figs. 1 and 2 that the curved surface of the instrument panel 4 has only one curvature (i.e., the side view shown in Fig. 2 shows that the panel does not have a curvature in the vertical direction). As such, Applicant’s argument with respect to Zaneboni is not persuasive.  
Applicant’s argument with respect to Whelan is considered moot, because the current Office Action relies on Zaneboni in view of Kim.  See details above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625